DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on July 11, 2022. Claims 1-2, 5-8, and 12-13 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection and rejection of claim 10 is obviated by Applicant’s cancellation.
The objections to claims 1 and 5 from the previous office action are withdrawn in view of Applicant’s amendment.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In lines 1-2, “wherein the radiation detector comprises a solid-state radiation detector” should read “ the solid-state radiation detector” for consistency.
In lines 4-5, “to to the microfluidic detector chip” should read “to [[to]] the microfluidic detector chip” for clarity.
Appropriate correction is required.
Claims 6-7 and 12 are objected to because of the following informalities:  in lines 1-2 of claims 6-7 and line 3 of claim 12, “the radiation detector” should read “the solid-state radiation detector” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-8, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites the limitation “actuation of the high voltage power supply drives the injection volume into the capillary for separation and detection in the microfluidic detector chip without the aid of any separate pump” in the last three lines of the claim. The specification does not contain support for the high voltage power supply driving the injection volume into the microfluidic detector chip for detection. Instead, the specification discloses that a pump may be used to move the purified product to the collection well or chamber in the microfluidic detector chip (Fig. 1, para. [0059] of the instant US PGPub), and is silent with respect to the high voltage power supply driving the injection volume into the microfluidic detector chip for detection. The specification also does not contain support for driving the injection volume into the capillary without the aid of any separate pump. What is the pump separate from? The specification only discloses that the system eliminates the high pressure HPLC pump (para. [0014] of the instant US PGPub), and therefore does not have support for any separate pump. Applicant is required to cancel the new matter in reply to this Office Action. Claims 2, 5-8, and 12-13 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Elizarov et al. (US 2008/0064110 A1) (provided in Applicant’s IDS filed on January 16, 2020) and further in view of Padgett et al. (US 2005/0232387 A1) (provided in Applicant’s IDS filed on May 15, 2019) and further in view of Cheung et al., The separation and detection of PET tracers via capillary electrophoresis for chemical identity and purity analysis, Journal of Pharmaceutical and Biomedical Analysis, Vol. 94, pp. 12-18 (2014) (hereinafter “Cheung”) (provided in Applicant’s IDS filed on May 15, 2019), as evidenced by Beckman Coulter, User’s Guide: PA 800 plus Pharmaceutical Analysis System: System Overview (2014) (hereinafter “Beckman”) with respect to claim 1.
Regarding claim 1, Elizarov teaches a device (a system, Fig. 2, para. [0070]) comprising:
a microfluidic injection chip comprising an injection channel having an outlet at one end and a well or reservoir at an opposing end (a microfluidic radio-synthesis chip 1 comprises an injection chamber having an outlet at one end and a reactor reservoir at an opposing end, Figs. 2 & 6, para. [0084], [0103], [0115]).
Elizarov teaches the microfluidic radio-synthesis chip 1 comprising the injection chamber (Figs. 2 & 6, para. [0103], [0115]), but fails to teach that the microfluidic injection chip comprises a plurality of intersecting microfluidic branch channels, wherein a plurality of microfluidic valves are positioned along the plurality of intersecting microfluidic branch channels.
Padgett teaches a microreactor 10 for purifying radiolabel products following synthesis (para. [0118]). Padgett teaches that the microreactor 10 includes reservoirs 86a, 86b, 86c located on the microchip and branched from the main microfluidic channel for synthesis (Fig. 11, para. [0114]). Padgett teaches that valves can be placed at the microchannel junctions in the microreactor 10 to direct flow (para. [0101], [0107]). Padgett teaches that the reservoirs 86a, 86b, 86c and the branched microfluidic channels greatly reduce the volume of reagents consumed, simplify design, and increase reliability of the system (Fig. 11, para. [0114]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the microfluidic radio-synthesis chip of Elizarov to include branched microfluidic channels and valves positioned along the branched microfluidic channels as taught by Padgett because it would greatly reduce the volume of reagents consumed, simplify design, increase reliability of the system, and direct flow of fluid (Padgett, Fig. 11, para. [0101], [0114]).
Modified Elizarov teaches wherein a plurality of microfluidic valves are positioned along the injection channel (the microfluidic radio-synthesis chip 1 comprises plunger valves positioned along the injection chamber, Fig. 6, para. [0098], [0115]),
wherein the plurality of microfluidic valves positioned along the injection channel selectively define an injection volume (as shown in Fig. 6, the plunger valves positioned along the injection chamber define an injection volume, para. [0115]);
a capillary connected at a first end to the outlet of the microfluidic injection chip (an HPLC column 6 is a capillary column connected at a first end to the outlet of the microfluidic radio-synthesis chip 1, Fig. 2, para. [0099], [0103]);
a microfluidic detector chip connected to a second end of the capillary (a microfluidic analytical chip 9 connected to a second end of the capillary 6, Fig. 2, para. [0070], [0096], [0103]), the microfluidic detector chip comprising a fraction collection channel coupled at one end to the second end of the capillary and fluidically coupled at another end to a waste well or reservoir and one or more branch fraction channels intersecting with the fraction collection channel (the microfluidic analytical chip 9 comprises a flow cell 16 coupled at one end to the second end of the capillary 6 and fluidically coupled at another end to a waste 14a and a branched fraction channel intersecting with the flow cell 16 and leading to a fraction collection 12a, Fig. 2, para. [0103]), wherein a first portion of the fraction collection channel defines an optical detection region (a first portion of the flow cell 16 defines an optical detection region analyzed by a spectrophotometric source 7a and a spectrophotometric detector 7b, Fig. 2, para. [0103]; Examiner interprets the optical detection region to be the first portion of the flow cell 16 that is upstream of a radiometric detector 11), and wherein a second portion of the fraction collection channel located downstream of the optical detection region defines a radiation detection region containing a solid-state radiation detector (a second portion of the flow cell 16 located downstream of the optical detection region defines a radiation detection region containing the radiometric detector 11, Fig. 2, para. [0103]; the radiometric detector 11 includes a CsI(Tl) scintillation crystal and silicon PIN diode, para. [0128], which reads on a solid-state radiation detector), wherein a plurality of valves are positioned along the one or more branch fraction channels (a plurality of valves 3b are positioned along the branch channels, Fig. 2, para. [0103]).
Modified Elizarov teaches the valves 3b positioned along the branch channels (Fig. 2, para. [0103]), but fails to teach wherein a plurality of valves are positioned along the fraction collection channel.
Padgett teaches a microreactor 10 for purifying radiolabel products following synthesis (para. [0118]). Padgett teaches that valves can be placed at the microchannel junctions in the microreactor 10 to direct flow (para. [0101], [0107]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flow cell of Modified Elizarov to include a plurality of valves positioned therein because they can direct flow (Padgett, para. [0101]).
Modified Elizarov teaches HPLC (Fig. 2, para. [0103]), and therefore fails to teach a high voltage power supply having a first conductor in contact with the well or reservoir of the microfluidic injection chip and a second conductor in contact with the waste well or reservoir of the microfluidic detector chip.
Cheung teaches that capillary electrophoresis can be used instead of HPLC for separation and analysis of radioactive samples in a microchip (abstract). Cheung teaches that capillary electrophoresis demonstrated improvements in analysis times, comparable LOD, and good peak separation which allows identification of the compounds and purity analysis (abstract). Cheung teaches that the capillary electrophoresis measurements were performed on a PA800-CE (Beckman Coulter, CA, USA) system using a 75 µm internal diameter (I.D.) capillary, and samples were injected electrokinetically at 10 kV and separation was performed at 12 kV (pg. 13, right column, fourth paragraph, 2.2.1. Analysis of samples via CE). As evidenced by Beckman, the PA800-CE system comprises a high-voltage power supply and electrodes (pg. 1, first paragraph), and fluid flows through the capillary from the positive electrode to the negative electrode (pg. 30, first paragraph). Additionally, Padgett teaches that the radiochemical compounds can be moved and separated through the capillary using electrokinetic methods (electroosmotic and electrophoretic) or hydrodynamic pumping (Fig. 11, para. [0100], [0118]). Padgett teaches that for electrokinetic systems, electrodes are placed in appropriate positions such that specific voltages are delivered under microprocessor control, which causes the radiochemical compounds to move and be separated in the capillary (Fig. 11, para. [0100], [0118]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the HPLC column and methods of Modified Elizarov with an electrophoretic capillary (75 µm I.D.), a high-voltage power supply, and electrodes in contact with the wells of each of the microfluidic radio-synthesis chip and the microfluidic analytical chip as taught by Cheung and Padgett in order to yield the predictable result of separation of radiochemical compounds in the capillary (Cheung, abstract, Padgett, Fig. 11, para. [0100], [0118]). MPEP § 2143(I)(B). Therefore, Modified Elizarov teaches separation of the radiochemical compound by capillary electrophoresis instead of HPLC.
Modified Elizarov teaches wherein the solid-state radiation detector is located within a recess disposed in the microfluidic detector chip in the radiation detection region (the radiometric detector 11 is in contact with the flow cell 16 at the bottom of the microfluidic analytical chip 9 in the radiation detection region, Figs. 2 & 3B, para. [0070], [0103]-[0104], [0111]; as shown in Fig. 3B, the radiometric detector 11 is located within a recess disposed in the microfluidic analytical chip 9 in the radiation detection region).
The limitation “for purifying a radiochemical compound,” “receive a volume of unpurified sample containing the radiochemical compound,” and “actuation of the high voltage power supply drives the injection volume into the capillary for separation and detection in the microfluidic detector chip without the aid of any separate pump” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Elizarov teaches that the system is for purification and analysis of radiochemical compounds (Fig. 2, para. [0002], [0070]), so the system is capable of the recitation “for purifying a radiochemical compound.” Modified Elizarov teaches that the injection chamber of the microfluidic radio-synthesis chip 1 receives a reactor solution (Fig. 2, para. [0103], [0115]), so the injection chamber is capable of the recitation “receive a volume of unpurified sample containing the radiochemical compound.” Modified Elizarov also teaches that the radiochemical compounds are driven into and separated in the electrophoretic capillary (Cheung, abstract, Padgett, Fig. 11, para. [0100], [0118], see modification supra), so there is no separate pump used since capillary electrophoresis is used instead of HPLC, and therefore the system is capable of the recitation “actuation of the high voltage power supply drives the injection volume into the capillary for separation and detection in the microfluidic detector chip without the aid of any separate pump.”
Regarding claim 2, Modified Elizarov teaches wherein the optical detection region comprises one or more optical waveguides disposed in the microfluidic detector chip across a width or length of the fraction collection channel wherein the one or more optical waveguides are coupled to a source of light and a detector (the optical detection region comprises fiber optic cables 8 disposed in the microfluidic analytical chip 9 across a length of the flow cell 16 wherein the fiber optic cables 8 are coupled to the spectrophotometric source 7a and the spectrophotometric detector 7b, Fig. 2, para. [0103]).
Regarding claim 5, Modified Elizarov teaches wherein the radiation detector comprises a solid-state radiation detector that is disposed in the microfluidic detector chip and is bonded to the microfluidic detector chip and is located less than 500 µm from the fraction collection channel (the radiometric detector 11 includes a CsI(Tl) scintillation crystal and silicon PIN diode, para. [0128], which reads on a solid-state radiation detector; the radiometric detector 11 is in contact with the flow cell 16 in a recess at the bottom of the microfluidic analytical chip 9, Figs. 2 & 3B, para. [0070], [0103]-[0104], [0111]; since the radiometric detector 11 is in contact with the flow cell 16, then Examiner interprets the radiometric detector 11 to be 0 µm from the flow cell 16, which reads on less than 500 µm).
Regarding claim 7, Modified Elizarov teaches wherein the radiation detector comprises a gamma ray detector (the radiometric detector 11 includes a PIN diode that detects gamma photons, Fig. 2, para. [0079], [0104], [0128]).
Regarding claim 8, Modified Elizarov teaches wherein the capillary has an internal diameter (ID) of 75 µm (Cheung, pg. 13, right column, fourth paragraph, 2.2.1. Analysis of samples via CE, see modification supra), and therefore fails to teach wherein the capillary has an ID within a range of 100 µm to 1 mm. However, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the capillary disclosed by Modified Elizarov serves the purpose of separation of radiochemical compounds by electrophoresis (as evidenced and further discussed in Cheung, abstract, pg. 13, right column, fourth paragraph, 2.2.1. Analysis of samples via CE). Thus, it is obvious to have a capillary that has an ID within a range of 100 µm to 1 mm because such ID, although not explicitly disclosed by Modified Elizarov, would serve the same purpose and provide the same properties as the 75 µm ID capillary that is disclosed by Modified Elizarov.
Regarding claim 13, Modified Elizarov teaches a collection well or reservoir located on the microfluidic detector chip and coupled to one of the one or more branch fraction channels (a fraction collection 12a is coupled to the branched fraction channel intersecting with the flow cell 16 on the microfluidic analytical chip 9, Fig. 2, para. [0103]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elizarov in view of Padgett and Cheung, as evidenced by Beckman with respect to claim 1, as applied to claim 5 above, and further in view of Hadjioannou et al. (US 2009/0302228 A1).
Regarding claim 6, Modified Elizarov teaches that the radiometric detector 11 includes a CsI(Tl) scintillation crystal and silicon PIN diode (Fig. 2, para. [0128]). Modified Elizarov fails to teach wherein the radiation detector comprises an avalanche photodiode (APD).
Hadjioannou teaches a microfluidic device that quantifies radioactivity in a sample (abstract). Hadjioannou teaches a microfluidic device 900 comprising a position sensitive avalanche photodiode (PSAPD) 904 which is a solid state detector (Fig. 9, para. [0053]-[0054]). Hadjioannou teaches that the sensitivity of the device is improved by using the PSAPD (Fig. 9, para. [0054]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the radiometric detector of Modified Elizarov with the PSAPD as taught by Hadjioannou in order to yield the predictable result of monitoring radiation and improving the sensitivity of the device (Hadjioannou, para. [0053]-[0054]). MPEP § 2143(I)(B). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Elizarov in view of Padgett and Cheung, as evidenced by Beckman with respect to claim 1, as applied to claim 1 above, and further in view of Griffiths et al. (US 6,270,641 B1).
Regarding claim 12, Modified Elizarov teaches the fraction collection channel (the flow cell 16, and the radiometric detector 11 is located adjacent to and in contact with the flow cell 16, Figs. 2 & 3B, para. [0070], [0103]-[0104], [0111]). Modified Elizarov fails to teach wherein the fraction collection channel comprises a serpentine section comprising a plurality of tapered serpentine turns and wherein the radiation detector is located adjacent to the serpentine section.
Griffiths teaches a microchannel device for electrophoretic separations (abstract). Griffiths teaches serpentine channels that are folded back and forth so as to place a much longer effective separation column within the bounds of a fixed substrate area (Fig. 14, col. 15, lns. 37-44). Griffiths teaches a separation column where the column is folded by low-dispersion 180 degree turns such that dispersion produced by the turning channels is reduced to levels below that produced by ordinary diffusion in straight sections (Figs. 6 & 14, col. 5, lns. 44-48, col. 17, lns. 7-8). Griffiths teaches that the 180 degree turning channel has a constricted portion having a width of about 35% of the widths of the inlet and outlet ends (Figs. 6 & 14, col. 5, lns. 13-15). Griffiths teaches that the low-dispersion turns have a dispersion much lower than conventional turns (Fig. 14, col. 15, lns. 51-54, col. 16, lns. 3-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the flow cell of Modified Elizarov to be serpentine with a plurality of tapered serpentine turns as taught by Griffiths because it provides a much longer effective separation column within the bounds of a fixed substrate area and reduces dispersion levels (Griffiths, Figs. 6 & 14, col. 5, lns. 44-48, col. 15, lns. 37-44 & 51-54, col. 16, lns. 3-5). Therefore, Modified Elizarov teaches that the entire flow cell 16 is serpentine, so the radiometric detector 11 is located adjacent to the serpentine flow cell 16. Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a serpentine-shaped flow cell with a plurality of tapered serpentine turns which a person of ordinary skill in the art would have found obvious.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in light of new grounds of rejection. Prior art Elizarov in view of Padgett and Cheung are now relied upon for the features of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699